ORDER

PER CURIAM.
Michael Strauser, defendant, appeals from his sentences, following a jury verdict, of a term of eleven years for assault in the first degree, section 565.050 RSMo, 1994, a term of four years for armed criminal action, section 571.015, RSMo 1994, and a fíne of $500 for making a false report, section 575.080, RSMo. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.